            Case 1:21-cv-01102-CM Document 3 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KALUP SOMARGE,

                             Plaintiff,
                                                                     21-CV-1102 (CM)
                     -against-
                                                        ORDER DIRECTING PAYMENT OF FEE
NEW YORK STATE REVENUE                                        OR IFP APPLICATION
DEPARTMENT,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. 1 To proceed with a civil action in this court, a plaintiff

must either pay $402.00 in fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to

request authorization to proceed in forma pauperis (“IFP”), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted the complaint without the relevant fees for a civil action or an IFP

application. 2 Within thirty days of the date of this order, Plaintiff must either pay the $402.00 in

fees or submit the attached IFP application. If Plaintiff submits the IFP application, it should be

labeled with docket number 21-CV-1102 (CM). If the Court grants the IFP application, Plaintiff

will be permitted to proceed without prepayment of fees. See § 1915(a)(1).

       The Clerk of Court is directed to send a copy of this order to Plaintiff and note service on

the docket. 3 No summons shall issue at this time. If Plaintiff complies with this order, the action


       1
         Plaintiff filed this action as a purported miscellaneous case. See Somarge v. New York
State Revenue Department, ECF 1:21-MC-170, 1 (S.D.N.Y. Feb. 5, 2021). On February 5, 2021,
Judge Valerie Caproni determined that Plaintiff’s complaint did not fit any of the listed
categories of miscellaneous matters, and directed the Clerk of Court to open the complaint as a
new civil action. ECF 1:21-MC-170, 2.
       2
           Plaintiff paid the $49.00 filing fee for the miscellaneous matter. ECF 1:21-MC-170, 1.
       3
           As Plaintiff did not provide a physical or email address, the Clerk of Court may not be
            Case 1:21-cv-01102-CM Document 3 Filed 03/26/21 Page 2 of 2




shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 26, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




able to send this order to him. Plaintiff must provide to the Court his address, and the Court may
dismiss this action if he fail to do so.

                                                  2
